Citation Nr: 0304757	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  01-03 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

Entitlement to a rating in excess of 30 percent for service 
connected post-traumatic stress disorder, prior to February 
14, 2001.

Entitlement to a rating in excess of 50 percent for service 
connected post-traumatic stress disorder with anxiety and 
depression on and after February 14, 2001.



REPRESENTATION

Appellant represented by:	J. S. Berry, Attorney



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from November 1966 to September 1968, including service in 
the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of August 2000, May 
2001, and  from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska.  The rating 
decision of August 2000 granted service connection for post-
traumatic stress disorder (PTSD), effective April 5, 1999, 
and assigned a 30 percent evaluation for that disability, and 
the claimant appealed, seeking a higher rating evaluation.  
The rating decision of May 2001 denied service connection for 
anxiety and depression.  A rating of February 2002 denied 
service connection for alcoholism as secondary to service 
connected PTSD, while also combining the claimant's service-
connected PTSD with his anxiety and depression secondary to 
multiple cerebrovascular accidents, and assigned a combined 
50 percent evaluation for such disability.  That action 
constituted a complete grant of the appeal for service 
connection for anxiety and depression, while the claim for a 
rating in excess of 30 percent for service-connected PTSD 
prior to February 14, 2001, and the claim for a rating in 
excess of 50 percent for service-connected PTSD with anxiety 
and depression on and after February 14, 2001, remain in 
appellate status.   


REMAND

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2002)] is applicable to this claim.   Under the 
provisions of VCAA, VA is obligated  to notify the appellant 
of the evidence and information necessary to substantiate the 
claim and to explain what portion of the information and 
evidence will be obtained by VA and what portion the apellant 
must provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The RO has not taken steps to carry out these obligations 
with regard to the veteran's claim for an increased rating 
for post-traumatic stress disorder.   In May 2001, the RO 
sent the appellant a letter explaining the applicability of 
VCAA to a claim for a hiatal hernia that had been previously 
denied as not well grounded.  However, neither the letter of 
May 2001 nor any other correspondence sent to the veteran 
included an explanation of VCAA as applicable to the claim 
for an increased rating for post-traumatic stress disorder.

In the absence of any action by the RO to apply the 
provisions of VCAA to this claim, a remand is necessary to 
ensure that the VCAA is properly taken into account in the 
development of this claim.   On remand the RO must take the 
following action:

The RO must ensure that all provisions of the 
VCAA are taken into account in the development 
of the claim for an increased rating for post-
traumatic stress disorder.  The actions of the 
RO must include, but are not limited to, 
notifying the appellant of the information and 
evidence necessary to substantiate the claim 
and explaining to the appellant what portion of 
the evidence is to be obtained  by VA and what 
portion must be provided by the appellant.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G.H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).


